IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WELLS FARGO BANK, N.A.                    : No. 548 MAL 2018
                                          :
                                          :
             v.                           : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
JOANNE R. RICCI A/K/A JOANNE R.           :
PILCHESKY AND JOSEPH PILCHESKY            :
                                          :
                                          :
PETITION OF: JOSEPH PILCHESKY             :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of February, 2019, the Petition for Allowance of Appeal

is DENIED.